SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of Earliest Event Reported): January 29, 2008 Commission file number 001-12215 Quest Diagnostics Incorporated Three Giralda Farms Madison, NJ 07940 (973) 520-2700 Delaware (State of Incorporation) 16-1387862 (I.R.S. Employer Identification Number) Item 8.01. Other Events On January 29, 2008, Quest Diagnostics Incorporated issued a press release announcing that the company is scheduled to speak at the Wachovia Securities 2008 Healthcare Conference on Wednesday, January 30, 2008, at the Langham
